                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                            No. 7:19-CR-64-D
                            No. 7:20-CV-98-D

BRANDON LOCKLEAR,                             )
                                              )
             Petitioner,                      )
                                              )           ORDER
             V.                               )
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
             Respondent.                      )

      This matter is before the Court on the parties' joint motion to set a briefing

schedule on Petitioner's motion pursuant to 28 U.S.C. § 2255 seeking vacatur of his

conviction under 18 U.S.C. § 922(g) based on United States v. Rehaif, 139 S. Ct. 2191

(2019). For the reasons set forth in the parties' joint motion, the motion is GRANTED.

It is further ORDERED that:

             (a)   Counsel for Petitioner shall make every effort to file any

      withdrawal of Petitioner's Rehaif-based Section 2255 no later than September

      13, 2021;

             (b)   Respondent's motion to dismiss and supporting memorandum

      shall be due by October 13 unless Petitioner's motion is withdrawn before then;

             (c)   Petitioner's response, if any, shall be due within twenty-one (21)

      days of the filing of Respondent's motion to dismiss;




        Case 7:19-cr-00064-D Document 53 Filed 07/23/21 Page 1 of 2
      (d)    Respondent's reply, if any, shall be due within fourteen (14) days

after Petitioner's response.

      This__& day of July, 2021.


                                JitiEsf. t~ffl III
                                United States District Judge




 Case 7:19-cr-00064-D Document 53 Filed 07/23/21 Page 2 of 2
